UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7401


ANDRE JUSTE,

                      Plaintiff – Appellant,

          v.

N. CRAWFORD; CORRECT CARE RECOVERY SOLUTIONS; LAURA HORLEY;
CORRECT CARE REGIONAL CENTER; SECURITY OFFICERS’ STAFF;
COLUMBIA REGIONAL CARE CENTER; DR. CRAWFORD,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:16-cv-02366-MGL)


Submitted:   March 14, 2017                 Decided:     March 16, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Juste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Juste appeals the district court’s order dismissing

his    42   U.S.C.   §   1983   (2012)    complaint   without    prejudice    for

failure to comply with a court order.                  We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                 Juste v. Crawford,

No. 4:16-cv-02366-MGL (D.S.C. Sept. 9, 2016).                  We dispense with

oral    argument     because     the    facts   and   legal    contentions    are

adequately     presented    in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                          2